UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-7284


ROGER DALE PERSINGER, JR.,

                Plaintiff - Appellant,

          v.

NORTHERN REGIONAL JAIL AND CORRECTIONAL FACILITY; DALE
GRIFFITH, Unit Manager (NCF), sued in individual capacity;
JAMES RUBENSTEIN, Commissioner Division of Corrections, sued
in individual capacity; SYNTHIA GARDNER, Central Office
Grievance Review, sued in individual capacity; DIANA MILLS,
Counselor NNCF, sued in individual capacity; NANCY NINE,
Counselor   (NCF),  sued   in  individual   capacity;  KAREN
PSZCZOLKOWSKI, Warden (NCF), sued in individual capacity;
BRANDY MILLER, Associate Warden of Programs, sued in
individual capacity; JANE/JOHN DOE, Unknown Defendants
Through Discovery,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:14-cv-00119-FPS-JSK)


Submitted:   November 17, 2015             Decided:   November 20, 2015


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roger Dale Persinger, Jr.,       Appellant Pro Se.          John Eric
Barchiesi, LAW OFFICES OF        BERNARD J. KELLY,         Pittsburgh,
Pennsylvania, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Roger     Dale   Persinger,   Jr.,    appeals    the   district    court’s

order adopting the magistrate judge’s report and recommendation

and denying relief on his 42 U.S.C. § 1983 (2012) complaint.                 On

appeal,   we   confine   our   review     to   the   issues   raised    in   the

Appellant’s brief.       See 4th Cir. R. 34(b).         Here, the district

court dismissed the complaint based on Persinger’s failure to

exhaust   administrative       remedies,       but    Persinger    does      not

meaningfully address exhaustion in his informal brief on appeal.

Because Persinger’s informal brief does not challenge the basis

for the district court’s disposition, Persinger has forfeited

appellate review of the court’s order.               Accordingly, we affirm

the district court’s judgment.            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                       AFFIRMED




                                     3